 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the morning period, but did not deny her an opportunity tocast a challenged ballot if she so desired.The erroneous omission ofher name was thereafter corrected by agreement of the parties, andshe cast an unchallenged ballot during the afternoon voting period.The Employer does not except to these factual findings.We find thatthe action of the Board agent was proper under the circumstances.We shall overrule the objection.As the tally of ballots shows that the Petitioner has received a ma-jority of the valid votes cast, and as the challenged ballots are notsufficient in number to affect the results of the election, we shall certifythe Petitioner.Certification of RepresentativesIT IS HEREBY CERTIFIED that Retail Clerks International AssociationLocal No. 1059, AFL, has been designated and selected by a majorityof the employees in the unit described in paragraph numbered 4, above,as their representative for the purposes of collective bargaining, andthat pursuant to Section 9 (a) of the Act, Retail Clerks InternationalAssociation Local No. 1059, AFL, is the exclusive representative ofall such employees for the purposes of collective bargaining with re-^pect to rates of pay, wages, hours of employment, and other condi-tions of employment.TIDE WATER ASSOCIATED OIL COMPANYandOIL WORKERS INTERNA-TIONAL UNION, CIO.Case No. 20-CA-170.July 13, 1951Order Dismissing ComplaintOn June 28, 1949, the General Counsel issued a complaint againstthe Respondent in the above-entitled proceeding alleging that theRespondent had engaged in and was engaging in unfair labor prac-ticeswithin the meaning of the Act. On various dates betweenOctober 25 and November 10, 1949, a hearing in this proceeding washeld before Trial Examiner Peter F. Ward.A further hearing washeld before the Trial Examiner on June 5, 1950.On October 10,1950, the Trial Examiner issued his Intermediate Report makingcertain findings, conclusions, and recommendations.Thereafter, theRespondent, the Union, and the General Counsel filed exceptions tothe Intermediate Report and supporting briefs.On May 25, 1951, the Respondent filed with the Board and dulyserved upon the parties a separate document in which it renewed themotion to dismissthecomplaint in its entirety which it initially madeat the hearing.No responses were received from the parties in opposi-tion to the motion.The motion is grounded in substance upon the95 NLRB No. 33. CUMME:R-GRAHAM COMPANY175allegation that the Congress of Industrial' Organizations, with whichas. slot in -compliance' with ;thet-he`IchargingUnion was affiliated; was.'filing requirement of Section 9 (h) of the Act at the time of the issu-ance of the complaint.In accordance with the rulings of law contained inN. L. R. B. v.Highland Park Manufacturing Company, 71 S.Ct.758,andN. L.;R. B.: v. J. I. Case Compa;zy,189 F. .2d:,59.9 (C. A:8),8),.^andthe basis of ourour administrative determination of the fact that theCongress of Industrial Organizations, with which the charging,Unionwas affiliated, was not in compliance with;the filing requirements ofSection 9 (f), (g), and (h) of the Act when the complaint was issuedin this proceeding, we shall grant the Respondent's motion to dismiss.OrderIT IS HEREBY ORDERED thatthe complaintherein be, and it herebyis, dismissed.CUMMER-GRAHAM COMPANYandINTERNATIONALWOODWORKERS OFAMERICA, CIO.CasesNos. 16-C-1540 and 16-C-1541. July13, 1951Order Vacating Decisionand DismissingComplaintOn June 30, 1950, the Board issued a Decision and Order in theabove-entitled proceeding.1Thereafter, on May 14, 1951, the UnitedStates Supreme Court, 'inN. L. R. B. v. Highland Park Manufactur-ing Company,determined that the terns "national or internationallabor organization" as used in Section 9 (h) of the Act encompassesparent federations.Accordingly, the Board, on June 12, 1951, issueda notice to show cause why its Decision and Order herein should notbe vacated, and the complaint dismissed, because the Congress of In-dustri,tl Organizations had not met the filing requirements of. Section9 (h) of the Act at the time the complaint issued.On July 2, 1951, the International Woodworkers of America, CIO,filed a response to the notice to show cause.The Board has consid-ered this response; and finds that sufficient cause has not been shownwhy the Decision and Order should not be vacated and the complaint,issued on November 2, 1948, dismissed.Accordingly,ITISHEREBY ORDERED that theaforesaid.Decision and Order be,and it hereby is, vacated and set aside; and90 NLRB 722.95 NLRB No. 32.